Citation Nr: 1040178	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to April 1946.  
The Appellant is his surviving spouse.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2009 on appeal from a March 2007 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  In June 2009, the Board remanded the 
claim for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.

The Appellant's August 2008 claim for accrued benefits was 
referred to the RO via the AMC in the Board's June 2009 remand.  
However the claims file does not reflect any development of that 
claim.  As such, it is again REFERRED to the RO via the AMC 
for appropriate action.


REMAND

In June 2009, the Board remanded this claim for the provision of 
additional notice to the Appellant and the collection of 
additional VA treatment records.  The Board observes that, 
subsequent to the remand, the Appellant was provided with the 
additional notice in accordance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) (rev'd on other grounds sub nom, Hupp v. 
Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009)), additional VA 
treatment notes were obtained, and the claim was readjudicated in 
a July 2010 supplemental statement of the case.  Unfortunately, 
despite this development, the factual and medical evidence of 
record is not adequately developed for appellate review, and the 
Board must therefore again remand the appeal.

As an initial matter, the Board notes that the claims file 
(specifically VA treatment notes dated April 2001 and June 2006) 
reflects that the Veteran's primary care was provided by a non-VA 
physician, Dr. Guido Napolitano.  The file also reflects that the 
Appellant has alleged that the Veteran's spinal cord stroke 
(listed on the death certificate as the secondary cause of death) 
was caused by his service-connected right leg below knee 
amputation.  However, no treatment records from Dr. Napolitano, 
and no records of treatment for the spinal cord stroke occurring 
at Bridgeport Hospital, have been associated with the claims 
file.  When VA is put on notice of the existence of private 
medical records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
On remand, the RO/AMC must request that the Appellant provide 
authorization to VA to facilitate gathering of these additional 
private medical records.

The Appellant has alleged that the Veteran's leg amputation 
resulted in a decrease in his emotional/mental well-being and 
cardiopulmonary health; she contends that these decreases caused 
or hastened his death.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The service-
connected disability is considered the principle cause of death 
when such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the service-
connected disability contributed substantially or materially to 
death, that it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312 (2009).

Here, the death certificate indicates that the Veteran's spinal 
cord stroke may have been causally connected to his death and the 
Appellant has specifically alleged that the service-connected 
amputation decreased cardiopulmonary health and led to the 
stroke.  She has provided medical evidence, in the form of 
research cited in a May 2008 statement, to support her 
contention.  38 U.S.C.A. § 1154(a) requires that VA give due 
consideration to lay evidence in evaluating a claim for death 
benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  As such, the Board finds that a medical opinion is 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2009); Charles v. 
Principi, 16 Vet. App. 370 (2002) (observing that under 38 
U.S.C.A. § 5103A(d) (2), VA was to provide a medical examination 
or obtain a medical opinion as "necessary to make a decision on 
a claim").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must send a letter to the 
Appellant and her representative asking her 
to provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional private medical 
records pertaining to her claim that are not 
currently of record.  In particular, 
specifically request that the Appellant 
provide current authorization to enable VA 
to obtain any outstanding medical 
records pertaining to treatment of the 
Veteran in 2007 at the Bridgeport 
Hospital for spinal stroke and any 
medical records pertaining to the 
treatment of the Veteran by Dr. 
Napolitano.  The RO/AMC must attempt to 
obtain the identified records; any results 
must be associated with the claims file.

If any records sought are not obtained, the 
RO/AMC must notify the Appellant and her 
representative of the records that were not 
obtained and request that they submit any 
copies in their possession.

2.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  

3.  The RO/AMC must then provide the 
Veteran's claims file to a medical reviewer 
to determine whether the Veteran's service-
connected amputation contributed 
substantially or materially to death, 
combined to cause death, or aided or lent 
assistance to the production of death.  The 
following considerations will govern the 
review:
		
a.  The claims folder and a copy of 
this remand will be made available to 
the reviewer, and the reviewer must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  

b.  The reviewer must address why the 
Veteran experienced a spinal stroke 
and whether that stroke (identified as 
the secondary cause of death), or the 
cardiopulmonary failure (noted as the 
primary cause of death), was related 
to his service-connected below-knee 
amputation as alleged by the Appellant 
in her May 2008 statement.  The 
reviewer must discuss any pertinent 
evidence of record, to include, but 
not limited to, the following:

i.  The research noted by 
the Appellant in her May 
2008 statement;

ii.  Any newly gathered 
private treatment records 
from Bridgeport Hospital 
addressing the cause of the 
Veteran's spinal stroke;

iii.  Any pertinent 
intervening treatment 
records from Dr. Napolitano 
that may become associated 
with the claims file while 
this case is in remand 
status;

iv.  An April 2005 VA 
treatment note stating that 
the spinal stroke was 
"believed secondary to 
aortic clot;"

v.  A January 2002 VA 
treatment note reflecting 
that the Veteran's below 
knee amputation made it 
"very difficult" for him 
to cope with the spinal 
embolism.

c. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases for his or her opinion, 
with identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
reviewer is unable to render an 
opinion without resort to speculation, 
he or she must so state.

5.  After the medical opinion is obtained, 
the claims file must again be reviewed to 
determine whether the opinion includes 
adequate responses to the specific requests 
above; if not, it must be returned for 
corrective action.  If any development is 
incomplete, appropriate corrective action 
must be implemented.  

6.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Appellant's claim.  The Appellant and her 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



